NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MICHAELA TROXELL,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D19-4571
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 4, 2020.

Appeal from the Circuit Court for
Charlotte County; George C. Richards,
Judge.

Ita M. Neymotin, Regional Counsel,
Second District, and Pine Scott Price,
Assistant Regional Counsel, Punta
Gorda, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.


VILLANTI, LUCAS, and SMITH, JJ., Concur.